DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the originally filed application submitted on 11/15/2019.  Claims 1-19 are pending in this application. Claims 1, 7, and 13 are independent claims.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/30/2020 is in compliance with the provisions of 37 CFR 1.97, 37 CFR 1.98, and MPEP § 609.  This Information Disclosure Statement has been placed in the application file and the information referred to therein has been considered as to the merits.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Eustace P. Isidore (Registration No. 56,104) on March 22, 2022.

Claims 1, 3, and 5-19 have been amended as follows:

1.	(Currently amended) An information handling system (IHS) comprising:
module and the ES module, the ITPAC module and the ES module configured for being coupled together for cooling of heat-generating equipment of the ITPAC module at a deployed location for operational use as a modular data center (MDC), the ECS managed by an ECS controller positioned in at least one of the ITPAC module and the ES module, the ECS controller responsive to sensor inputs to determine environmental requirements of the ITPAC module to select an environmental operating mode of the ES module;
a communication test cable connectable between the ITPAC module and the ES module to carry sensor and control signals for operation of the ECS;
a test controller communicatively coupled to the memory and the ECS controller via the communication test cable to a selected module from among the ITPAC module and the ES module, the test controller substituting for the unselected module that is not being tested, the test controller executing the test application which, in response to a trigger to test the selected module, enables the test controller to:
determine one or more functional tests that are specified for the selected module; and
for each of the one or more functional tests:
identify at least one input signal value that originate from the unselected module that the test controller has to emulate;

detect, via the communication test cable, any response by the selected module to the at least one input signal value;
compare the detected response to an expected response contained in the test application; and
generate and output test data based on the comparison.

3.	(Currently amended) The IHS of claim 1, wherein:
the selected module is the ES module; and
the test application enables the test controller to:
determine the one or more functional tests based on two or more environmental operating modes of the ES module that are defined by a range of values of one or more environmental sensors, the operating modes comprising two or more of: (i) open; (ii) closed; (iii) mixed; (iv) dehumidified; (v) heated; and (vi) cooled;
identify the at least one input value based on identifying values of the one or more environmental sensors that correspond to each one of the two or more environmental operating modes;
sequentially emulate the one or more environmental sensors of the ITPAC module that correspond to each one of the two or more environmental operating modes;
determine the response by the ES module comprising a current environmental operating mode; and


5.	(Currently amended) The IHS of claim 1, wherein:
the selected module is the ITPAC module; and
the test application enables the test controller to:
determine the one or more functional tests based on two or more computing operating modes of the ITPAC module from among: (i) shutdown; (ii) power capped; and (iii) normal, the operating mode corresponding with an environmental operating status of the ES module comprising one or more of: (i) failed off; (ii) failed open; and (iii) normal; 
sequentially emulate the environmental operating status of the ES module; and
compare a current operating mode of the ITPAC module with [[the]]an expected operating mode based on the environmental operating status of the ES module.

6.	(Currently amended) The IHS of claim 1, wherein the communication test cable connectable between the ITPAC module and the ES module comprises a plug and play connector that reduces functional testing and installation time for the MDC versus a time required to use electrician installed electrical boxes.

s are being manufactured, the method comprising:
	determining one or more functional tests for quality assurance of an environmental control system (ECS) that are specified for a selected module from among an information technology pre-assembled component (ITPAC) module and an environmental system (ES) module that are configured for being coupled together for cooling of heat-generating equipment of the ITPAC module at a deployed location for operational use as [[an]]a modular data center (MDC); and
	for each of the one or more functional tests:
	identifying, by a test controller, at least one input signal value associated with the unselected module;
	emulating, via a communication test cable connected between the selected module and the test controller, the identified at least one input signal value;
	determining, via the communication test cable, any response by the selected module to the at least one input signal value;
	comparing the determined response to an expected response contained in the test application; and
generating and outputting test data based on the comparison.

8.	(Currently amended) The method of claim 7, further comprising transmitting, via a network interface by the test controller of the IHS, the a network.


determining that the selected module is the ES module;
determining the one or more functional tests based on two or more environmental operating modes of the ES module that are defined by a range of values of one or more environmental sensors, the environmental operating modes comprising two or more of: (i) open; (ii) closed; (iii) mixed; (iv) dehumidified; (v) heated; and (vi) cooled;
identifying the at least one input signal value based on identifying values of the one or more environmental sensors that correspond to each one of the two or more environmental operating modes;
sequentially emulating the one or more environmental sensors of the ITPAC module that correspond to each one of the two or more environmental operating modes;
determining the response by the ES module comprising a current environmental operating mode; and
comparing the current environmental operating mode to the environmental operating mode associated with the identified values of the one or more environmental sensors.

10.	(Currently amended) The method of claim 7, further comprising determining the one or more functional tests based on two or more environmental operating modes of the ES module that comprises an air handling unit (AHU) that is connected to the communication test cable and 


determining that the selected module is the ITPAC module;
determining the one or more functional tests based on two or more computing operating modes of the ITPAC module from among: (i) shutdown; (ii) power capped; and (iii) normal, the operating mode corresponding with an environmental operating status of the ES module comprising one or more of: (i) failed off; (ii) failed open; and (iii) normal; 
sequentially emulating the environmental operating status of the ES module; and
comparing a current operating mode of the ITPAC module with [[the]]an expected operating mode based on the environmental operating status of the ES module.

12.	(Currently amended) The method of claim 7, further comprising establishing communication with the selected module via a communication test cable that is connectable between the ITPAC module and the ES module and which comprises a plug and play connector that reduces functional testing and installation time for the MDC versus a time required to use electrician installed electrical boxes.

13.	(Currently amended) A method for testing and separately deploying components of a modular data center (MDC), the method comprising:
providing a volumetric container of an information technology pre-assembled component (ITPAC) module that has mounting provisions for heat-generating equipment that require cooling by an environmental system (ES) 
installing a portion of an environmental control system (ECS) in the ITPAC module that provides the cooling for the heat-generating equipment and is managed by an ECS controller positioned in at least one of the ITPAC module and the ES module and responsive to sensor inputs to determine environmental requirements of the ITPAC module to select an environmental operating mode of the ES module;
providing a communication test cable configured to carry sensor and control signals for operation of the ECS distributed between the ITPAC module and the ES module;
determining, by [[the]]a test controller, one or more functional tests for quality assurance of the ECS that are specified for the ITPAC module; and
for each of the one or more functional tests:
identifying, by the test controller, at least one input signal value associated with the ES module;
emulating, via the communication test cable connected between the portion of the ECS installed in the ITPAC module and the test controller, the identified at least one input signal value;
determining, via the communication test cable, any response by the ITPAC module to the at least one input signal value;
comparing the determined response to an expected response contained in a test application; and
generating and outputting test data based on the comparison.

a network.

15.	(Currently amended) The method of claim 13, further comprising:
determining the one or more functional tests based on two or more computing operating modes of the ITPAC module from among: (i) shutdown; (ii) power capped; and (iii) normal, the operating mode corresponding with an environmental operating status of the ES module comprising one or more of: (i) failed off; (ii) failed open; and (iii) normal; 
sequentially emulating the environmental operating status of the ES module; and
comparing a current operating mode of the ITPAC module with [[the]]an expected operating mode based on the environmental operating status of the ES module.

16.	(Currently amended) The method of claim 13, further comprising:
providing a volumetric container of the ES module;
installing another portion of the ECS in the ES module;
connecting the communication test cable between the portion of the ECS in the ES module and the test controller;
determining, by the test controller, the one or more functional tests based on two or more environmental operating modes of the ES module that are defined by a range of values of one or more environmental sensors, the environmental operating modes comprising two or more of: (i) open; (ii) closed; (iii) mixed; (iv) dehumidified; (v) heated; and (vi) cooled;
identifying the at least one input signal value based on identifying values of the one or more environmental sensors that correspond to each one of the two or more environmental operating modes;
sequentially emulating the one or more environmental sensors of the ITPAC module that correspond to each one of the two or more environmental operating modes;
determining the response by the ES module comprising a current environmental operating mode; and
comparing the current environmental operating mode to the environmental operating mode associated with the identified values of the one or more environmental sensors.

17.	(Currently amended) The method of claim 16, further comprising determining the one or more functional tests based on two or more environmental operating modes of the ES module that comprises an air handling unit (AHU) that is connected to the communication test cable and 

18.	(Currently amended) The method of claim 16, further comprising providing the communication test cable having plug and play connectors that reduce functional testing and installation time for the MDC versus a time required to use electrician installed electrical boxes.


in response to completing functional testing of the ITPAC module:
installing the heat-generating equipment by mounting rack information handling systems in the volumetric container of the ITPAC module; and
transporting the ITPAC module to the deployed location; and
in response to completing functional testing of the ES module:
transporting the ES module to the deployed location;
physically coupling the ITPAC module to the ES module; and
electrically coupling respective portions of the ECS in the ITPAC module and ES module with a communication cable that is shorter than the test communication cable and comprises plug and play connectors that reduce functional testing and installation time for the MDC versus a time required to use electrician installed electrical boxes.

Allowable Subject Matter
Claims 1-19 are allowed.

Reasons for Allowance 
The following is an examiner’s statement of reasons for the indication of allowable subject matter.
As to independent Claims 1, 7, and 13, each claim contains allowable subject matter when the claim is taken as a whole.  See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:


a memory containing a test application that defines functional tests for quality assurance of an environmental control system (ECS) distributed between an information technology pre-assembled component (ITPAC) module and an environmental system (ES) module, the functional tests performable during separate assembly of the ITPAC module and the ES module, the ITPAC module and the ES module configured for being coupled together for cooling of heat-generating equipment of the ITPAC module at a deployed location for operational use as a modular data center (MDC), the ECS managed by an ECS controller positioned in at least one of the ITPAC module and the ES module, the ECS controller responsive to sensor inputs to determine environmental requirements of the ITPAC module to select an environmental operating mode of the ES module;
a communication test cable connectable between the ITPAC module and the ES module to carry sensor and control signals for operation of the ECS;
a test controller communicatively coupled to the memory and the ECS controller via the communication test cable to a selected module from among the ITPAC module and the ES module, the test controller substituting for the unselected module that is not being tested, the test controller executing the test application which, in response to a trigger to test the selected module, enables the test controller to:
determine one or more functional tests that are specified for the selected module; and
for each of the one or more functional tests:
identify at least one input signal value that originate from the unselected module that the test controller has to emulate;
emulate, via the communication test cable, the identified at least one input signal value;
detect, via the communication test cable, any response by the selected module to the at least one input signal value;
compare the detected response to an expected response contained in the test application; and
generate and output test data based on the comparison.

7.	A method for functionally testing components of modular data centers that are being manufactured, the method comprising:
	determining one or more functional tests for quality assurance of an environmental control system (ECS) that are specified for a selected module from among an information technology pre-assembled component (ITPAC) module and an environmental system (ES) module that are configured for being coupled together for cooling of heat-generating equipment of the ITPAC module at a deployed location for operational use as a modular data center (MDC); and
	for each of the one or more functional tests:
	identifying, by a test controller, at least one input signal value associated with the unselected module;
	emulating, via a communication test cable connected between the selected module and the test controller, the identified at least one input signal value;
	determining, via the communication test cable, any response by the selected module to the at least one input signal value;
	comparing the determined response to an expected response contained in the test application; and


13.	A method for testing and separately deploying components of a modular data center (MDC), the method comprising:
providing a volumetric container of an information technology pre-assembled component (ITPAC) module that has mounting provisions for heat-generating equipment that require cooling by an environmental system (ES) module that is physically and electrically coupled to the ITPAC module at a deployed location;
installing a portion of an environmental control system (ECS) in the ITPAC module that provides the cooling for the heat-generating equipment and is managed by an ECS controller positioned in at least one of the ITPAC module and the ES module and responsive to sensor inputs to determine environmental requirements of the ITPAC module to select an environmental operating mode of the ES module;
providing a communication test cable configured to carry sensor and control signals for operation of the ECS distributed between the ITPAC module and the ES module;
determining, by a test controller, one or more functional tests for quality assurance of the ECS that are specified for the ITPAC module; and
for each of the one or more functional tests:
identifying, by the test controller, at least one input signal value associated with the ES module;
emulating, via the communication test cable connected between the portion of the ECS installed in the ITPAC module and the test controller, the identified at least one input signal value;
determining, via the communication test cable, any response by the ITPAC module to the at least one input signal value;
comparing the determined response to an expected response contained in a test application; and
generating and outputting test data based on the comparison.

The elements of independent Claims 1, 7, and 13 given above in italics were neither found through a search of the prior art nor considered obvious by the Examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  
Schultz et al. (U.S. Publication No. 2020/0317445 A1) teaches automated, environmentally monitored and controlled storage units and systems for storing, monitoring, and maintaining a supply of products, particularly temperature sensitive pharmaceutical and/or other high-value products, be they temperature sensitive or not. Such automated storage units contain an array of independently addressable holding locations for containers with product in 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-Fri 9:30-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/INDRANIL CHOWDHURY/Examiner, Art Unit 2114                                                                                                                                                                                                        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114